Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/502,268 filed 10/15/2021.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 10/15/2021 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fabris et al. (US 2022/0311933), herein Fabris.
Consider claim 1, Fabris clearly teaches a management system for managing setting information of an observation system, (Fig. 1) the management system comprising: 

one or more non-transitory computer-readable media that include an instruction; and one or more processors that execute the instruction, wherein the instruction is configured to cause the one or more processors to perform an operation, and the operation ([0047]-[0058]) includes: 

detecting a use status of a setting indicated by the setting information, (Controller 104 receives response information and operational settings based on user inputs, [0036]-[0039], [0041]-[0044].) and 

updating, in accordance with the detected use status, evaluation information indicating an evaluation pertaining to the setting, the evaluation information being managed so as to be associated with the setting information. (Preferred operational settings are updated by controller 104 based on the received response information and operational settings, [0038], [0039], [0044], [0045].)

Consider claim 2, Fabris clearly teaches the operation further includes detecting a request for provision of the setting information managed by the management system, (Sample information is sent to controller 104, [0035].) and upon the request for provision of the setting information, sending, as a response, pieces of setting information that have been assigned priority levels on the basis of the evaluation information. (Preferred operational settings are sent to imaging device 102, [0035], [0036].)

Consider claim 16, Fabris clearly teaches the detecting the use status of the setting includes transmitting a request to perform at least one of setting update, image acquisition, or image analysis to the observation system, and receiving a response to the request from the observation system. (After an image acquisition signal is input by the user the controller 104 receives response information and operational settings, [0037]-[0039].)

Consider claim 17, Fabris clearly teaches the setting information includes at least one of identification information of an image capturing apparatus included in the observation system, setting information of the image capturing apparatus, (Operational settings, [0022], [0023]) information on an object to be observed by the observation system, information on a container for accommodating the object to be observed, or setting information of an analytical process performed for an image acquired by the image capturing apparatus.  

Consider claim 18, Fabris clearly teaches a storage apparatus that stores the setting information and the evaluation information such that the setting information and the evaluation information are associated with each other. (Controller 104 includes memory means for storing preferred operational settings, response information, and operational settings, [0034], [0038], [0039].)

Consider claim 19, Fabris clearly teaches a management method implemented by a management system for managing setting information of an observation system, the management method comprising: 

detecting a use status of a setting indicated by the setting information; (Controller 104 receives response information and operational settings based on user inputs, [0036]-[0039], [0041]-[0044].) and 

updating, in accordance with the detected use status, evaluation information indicating an evaluation pertaining to the setting, the evaluation information being managed so as to be associated with the setting information. (Preferred operational settings are updated by controller 104 based on the received response information and operational settings, [0038], [0039], [0044], [0045].)

Consider claim 20, Fabris clearly teaches a non-transitory computer-readable medium having stored therein a program for causing a computer for a management system for managing setting information of an observation system to perform a process ([0047]-[0058]) for: 

detecting a use status of a setting indicated by the setting information; (Controller 104 receives response information and operational settings based on user inputs, [0036]-[0039], [0041]-[0044].) and 

updating, in accordance with the detected use status, evaluation information indicating an evaluation pertaining to the setting, the evaluation information being managed so as to be associated with the setting information. (Preferred operational settings are updated by controller 104 based on the received response information and operational settings, [0038], [0039], [0044], [0045].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fabris et al. (US 2022/0311933) in view of Kakemizu et al. (US 2013/0070075), herein Kakemizu.
Consider claim 5, Fabris clearly teaches updating the evaluation information.

However, Fabris does not explicitly teach updating, every time the setting is used, a number of uses or a use frequency that is included in the evaluation information.

In an analogous art, Kakemizu, which discloses a system for microscopy, clearly teaches updating, every time the setting is used, a number of uses or a use frequency that is included in the evaluation information. (The number of times the settings are used is recorded, [0035], [0103].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Fabris by updating, every time the setting is used, a number of uses or a use frequency that is included in the evaluation information, as taught by Kakemizu, for the benefit of determining the most popular settings.

Consider claim 6, Fabris combined with Kakemizu clearly teaches the updating the evaluation information includes updating, every time the setting is used, a number of uses or a use frequency that is included in the evaluation information. (The number of times the settings are used is recorded, [0035], [0103] Kakemizu.)

Consider claim 13, Fabris combined with Kakemizu clearly teaches the use of the setting includes use of the setting with a change satisfying a predetermined condition made thereto. (Response information indicates if the image satisfies the condition of the image being accepted or discarded by the user, [0037] Fabris.)

Consider claim 14, Fabris combined with Kakemizu clearly teaches the use of the setting includes use of the setting with a change satisfying a predetermined condition made thereto. (Response information indicates if the image satisfies the condition of the image being accepted or discarded by the user, [0037] Fabris.)

Allowable Subject Matter
Claims 3, 4, 7-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425